Exhibit 3.2 BYLAWS OF IST CENTURY BANCSHARES, INC . , a Delaware Corporation Adopte d on July 1, 2016 TABLE OF CONTENTS Page ARTICLE I OFFICES 1 Section 1. Registered Office 1 Section 2. Other Offices 1 ARTICLE II MEETINGS OF STOCKHOLDERS 1 Section 1. Place of Meeting 1 Section 2. Annual Meetings 1 Section 3. Stockholder List 1 Section 4. Special Meetings 2 Section 5. Notice of Meetings 2 Section 6. Scope of Business at Special Meeting 2 Section 7. Quorum; Adjourned Meetings 2 Section 8. Fixing Date for Determination of Stockholders of Record 3 Section 9. Required Voting; Proxies 3 Section 10. Conduct of Meetings 4 Section 11. Action Without Meeting 4 ARTICLE III DIRECTORS 5 Section 1. General Authority 5 Section 2. Number and Election 5 Section 3. Vacancies and Newly Created Directorships 5 Section 4. Regular Meetings 5 Section 5. Special Meetings 6 Section 6. Notice of Special Meetings; Waivers 6 Section 7. Quorum; Required Vote; Adjourned Meetings 6 Section 8. Action Without Meeting; Telephone Meeting 6 Section 9. Committees 6 Section 10. Committee Minutes 7 Section 11. Compensation 7 Section 12. Resignation 7 Section 13. Removal 7 ARTICLE IV OFFICERS 7 Section 1. Officers; Election; Resignation; Removal; Vacancies; Salaries 7 Section 2. Powers and Duties of Officers 8 ARTICLE V INDEMNIFICATION 8 Section 1. Power to Indemnify in Actions, Suits or Proceedings other than Those by or in the Right of the Corporation 8 Section 2. Power to Indemnify in Actions, Suits or Proceedings by or in the Right of the Corporation 9 Section 3. Authorization of Indemnification 9 Section 4. Good Faith Defined 9 i Section 5. Indemnification by a Court 10 Section 6. Expenses Payable in Advance 10 Section 7. Nonexclusivity of Indemnification and Advancement of Expenses 10 Section 8. Insurance 11 Section 9. Certain Definitions 11 Section 10. Survival of Indemnification and Advancement of Expenses 11 Section 11. Limitation of Indemnification 11 ARTICLE VI CERTIFICATES OF STOCK 12 Section 1. General 12 Section 2. Transfers of Stock 12 Section 3. Lost or Destroyed Stock Certificates; Issuance of New Certificates 12 Section 4. Registered Stockholders 12 ARTICLE VII GENERAL PROVISIONS 13 Section 1. Dividends 13 Section 2. Execution of Documents 13 Section 3. Voting Securities of Other Corporations 13 Section 4. Fiscal Year 13 Section 5. Seal 13 ARTICLE VIII AMENDMENTS 13 ii BYLAWS OF 1ST CENTURY BANCSHARES, INC . , a Delaware Corporation ARTICLE I OFFICES Section 1. Registered Office . The registered office of the Corporation in the State of Delaware is located at Corporation Trust Center, 1209 Orange Street, Wilmington, County of New Castle . The registered agent of the Corporation at such address is The Corporation Trust Company . Section 2.
